  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )       CRIMINAL ACTION NO.
        v.                             )         2:18cr409-MHT
                                       )              (WO)
CEDRIC WRIGHT                          )

                            OPINION AND ORDER

    This case is before the court on defendant Cedric

Wright’s unopposed motion to continue trial.                       For the

reasons       set   forth    below,    the   court   finds    that    jury

selection and trial, now set for April 8, 2019, should

be continued pursuant to 18 U.S.C. § 3161(h)(7).

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is    limited      by   the   requirements    of    the    Speedy

Trial Act, 18 U.S.C. § 3161.               The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
             public)   of    the   information   or
             indictment, or from the date the
             defendant   has   appeared   before  a
            judicial officer of the court in which
            such charge is pending, whichever date
            last occurs.”

§ 3161(c)(1). The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”        §      3161(h)(7)(A).                In    granting     such     a

continuance,         the    court        may    consider,         among     other

factors, whether the failure to grant the continuance

“would be likely to ... result in a miscarriage of

justice,”      § 3161(h)(7)(B)(i),             or    “would   deny        counsel

for the defendant or the attorney for the Government

the      reasonable         time         necessary          for      effective

preparation, taking into account the exercise of due

diligence.”         § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Wright in a speedy trial.

Wright      filed    a   motion     to       suppress     evidence    in     this

case, and those proceedings remain ongoing.                          According

to    his     motion       to   continue,           his    case      has    been

                                         2
re-assigned to another United States Magistrate Judge,

and a suppression hearing         on his motion is set for

April    1.      Given   these     circumstances,    the     court

concludes that a continuance of Wright’s April 8 trial

is   necessary   to   allow   defense    counsel    an   adequate

opportunity to prepare effectively.           In addition, the

government does not oppose the continuance.

                              ***

     Accordingly, it is ORDERED as follows:

     (1) Defendant Cedric Wright’s motion to continue

(doc. no. 54) is granted.

     (2) The jury selection and trial, now set for April

8, 2019, are continued to May 20, 2019, at 10:00 a.m.

in Courtroom 2FMJ of the Frank M. Johnson Jr. United

States    Courthouse     Complex,       One   Church       Street,

Montgomery, Alabama.

     DONE, this the 20th day of March, 2019.

                                    /s/ Myron H. Thompson____
                                 UNITED STATES DISTRICT JUDGE
